PER CURIAM.
Two appeals were taken in this matter from an order appointing a guardian of the person and estate of said Moss, one by Moss himself, the other by his guardian ad litem. The notice of appeal by the guardian ad litem was served and filed November 13, 1897, and an undertaking on appeal was filed the same day. No bill of exceptions or statement on appeal has been settled or filed by said guardian, nor has he requested the clerk of the lower court to certify any transcript of the record on appeal, and none is on file here. Respondents move to dismiss that appeal for failure to file a transcript on appeal within the time prescribed. The motion to dismiss the appeal taken by Moss himself is based upon his written request, after notice to his attorneys thereof, that his appeal be dismissed. No appearance was made by the attorneys for appellants at the hearing of these motions, though due notice was given them thereof, and as it appears that said appeals should both be dismissed-—one for failure to file a transcript, the other on appellants’ application—it is so ordered: Lorigan, J.; McFarland, J.; Angellotti, J.; Van Dyke, J.; Henshaw, J.